                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DANIEL ENCOH ROBERTS,                               )
                                                    )
                      Plaintiff,                    )
                                                    )
                      v.                            )       1:19CV1012
                                                    )
LIFE INSURANCE COMPANY OF                           )
OF NORTH AMERICA,                                   )
                                                    )
                      Defendant.                    )

                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Plaintiff Daniel Enoch Roberts, proceeding pro se, brings this action against Life

Insurance Company of North America (“Defendant”) under the Employee Retirement

Income Security Act of 1974 (“ERISA”). (ECF No. 4 at 3.) Plaintiff alleges that Defendant

violated ERISA by paying him less than he was owed from a long-term disability policy

provided by his employer. (See id. at 5.) Before the Court is Defendant’s Motion to Dismiss

Plaintiff’s Amended Complaint. (ECF No. 8.) For the reasons set forth below, the Court will

grant Defendant’s motion.

       Defendant contends that because Plaintiff has already settled and released this claim in

a previous federal lawsuit (“the South Carolina suit”), it is entitled to dismissal pursuant to

Federal Rule of Civil Procedure 12(b)(1), for lack of jurisdiction based on mootness, and Rule

12(b)(6), for failure to state a claim. (See ECF No. 11 at 1.) Generally, courts resolve the issue

of jurisdiction before proceeding to the merits. See, e.g., Action NC v. Strach, 216 F. Supp. 3d

597, 611 (M.D.N.C. 2016). However, recognizing that the Fourth Circuit has cautioned




       Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 1 of 7
against resolving jurisdictional disputes through Rule 12(b)(1) motions where, as here,

jurisdictional allegations and facts are “inextricably intertwined” with the merits of the case,

Lutfi v. United States, 527 F. App’x 236, 241 (4th Cir. 2013); Kerns v. United States, 585 F.3d 187,

193 (4th Cir. 2009), the Court will analyze Defendant’s motion only under Rule 12(b)(6).

I.     STANDARD OF REVIEW

       A motion to dismiss filed pursuant to Rule 12(b)(6) “challenges the legal sufficiency of

a complaint.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive dismissal, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). In assessing a claim’s plausibility, a court must draw all

reasonable inferences in the plaintiff’s favor. Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527,

539 (4th Cir. 2013). However, “mere conclusory and speculative allegations” are insufficient,

Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013), and a court “need not

accept as true unwarranted inferences, unreasonable conclusions, or arguments,” Vitol, 708

F.3d at 548 (quoting Jordan v. Alt. Res. Corp., 458 F.3d 332, 338 (4th Cir. 2006)). Further,

“[w]hile a pro se litigant’s pleadings are liberally construed, a pro se complaint must still contain

sufficient facts to raise a right to relief above the speculative level and state a claim to relief

that is plausible on its face.” Adams v. Sw. Va. Reg’l Jail Auth., 524 F. App’x 899, 900 (4th Cir.

2013) (internal citation and quotations omitted).

II.    BACKGROUND

       Approximately one year prior to the filing of this lawsuit, on September 21, 2018,

Plaintiff sued Defendant in the United States District Court for the District of South Carolina,


                                                 2



       Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 2 of 7
seeking a declaration pursuant to 29 U.S.C. 1132(a)(1)(B) that he was entitled to long-term

disability benefits.1 (See ECF No. 11-1 ¶¶ 3, 9.) In that suit, Plaintiff, who was represented by

counsel, alleged that he was employed by Food Lion, LLC until December of 2010, when he

became disabled. (Id. ¶¶ 4–5.) As a Food Lion employee, “Plaintiff was provided with long

term disability coverage via a plan which was fully insured by Defendant.” (Id. ¶ 4.) However,

when Plaintiff filed a claim for long-term disability benefits, Defendant denied his claim. (Id.

¶¶ 5–6.)

           On December 12, 2018, the parties in the South Carolina suit entered into a

“Confidential Release of all Claims” (“the Release”), in which Defendant paid Plaintiff a sum

of money and, in exchange, Plaintiff released any and all claims he had related to the long-

term disability income policy that Defendant issued to Food Lion.2 (See ECF No. 11-2 ¶¶ 3,

5.) The next day, the District of South Carolina entered an Order of Dismissal recognizing

that the South Carolina suit had been settled and noted that its dismissal would be “with

prejudice” if the parties did not move to reopen the action or enforce the settlement within

60 days.3 (ECF No. 11-3.) Defendant has represented to the Court, and the Court has

independently confirmed, that neither party took such action. (See ECF No. 14 at 2.)

Consequently, the South Carolina suit was dismissed with prejudice.



1The Court takes judicial notice of Plaintiff’s complaint in the South Carolina suit and therefore considers it
on this Motion to Dismiss. See Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

2 The Court considers the Release as it is central to Plaintiff’s claim and its authenticity is not in dispute. Witthohn
v. Fed. Ins. Co., 164 F. App’x 395, 396–97 (4th Cir. 2006); Stewart v. Johnson, 125 F. Supp. 3d 554, 558 (M.D.N.C.
2015).

3   The Court also takes judicial notice of the Order of Dismissal. See Philips, 572 F.3d at 180.


                                                           3



          Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 3 of 7
        Plaintiff then filed the instant lawsuit on September 27, 2019, approximately ten

months after the dismissal of the South Carolina suit. (ECF No. 1.) A few days later, Plaintiff

filed an Amended Complaint, which is the operative complaint here. (ECF No. 4.) In

response to Plaintiff’s Amended Complaint, Defendant filed the Motion to Dismiss now

before the Court. (ECF No. 8.)

III.    DISCUSSION

        Defendant moves to dismiss Plaintiff’s Amended Complaint pursuant to Fed. R. Civ.

P. 12(b)(6), arguing that Plaintiff has “already litigated, settled and released the very same

claims he brings” in his Amended Complaint. (See ECF No. 11 at 7–9.) Plaintiff appears to

oppose this motion on the grounds that the Release was fraudulently obtained, though this

argument is only alluded to in his brief opposing Defendant’s motion and is not raised in his

Amended Complaint. (See ECF Nos. 4; 13 at 1.)

        Plaintiff filed this lawsuit pro se using a pre-printed form complaint. (ECF No. 4.)

When asked on his form to list the basis for federal jurisdiction, Plaintiff listed three federal

statutes, only one of which, 29 U.S.C. 1132(a)(1)(b), is squarely at issue in this case.4 (Id. at 3.)

Plaintiff then alleged the following:

                [Defendant] underpayed the plaintiff backpayments and monthly check
                payments from a long term disability policy pursuant to ERISA 29 U.S.
                Code § 1132(a)(1)(b) [Defendant] dating back to 2010 after paying the
                full $700 per week salary on his short term disability policy. The plaintiff
                was payed a salary of $700 per week as Assistant Manager for [Food
                Lion] and the long term disability policy was an included employee
                benefit for the position. [Defendant] refuses to pay the disputed
                amount.


4As explained below, Plaintiff also listed two other provisions of the federal code, neither of which provide
Plaintiff with a cause of action.

                                                     4



       Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 4 of 7
               Plaintiff asks this court to order [Defendant] to pay any underpayment
               on backpayments, monthly check payments and adjustment to the long
               term disability settlement if the settlement was based o[n] the incorrect
               salary to the plaintiff.
(Id. at 4–5.) These are the only factual allegations in the Amended Complaint. (See id.) Thus,

it appears that Plaintiff filed this action to seek a declaration that Defendant must pay Plaintiff

more if the sum Plaintiff was paid to settle the South Carolina suit was based on an

underestimation of his income. (See id.) However, Plaintiff did not plead any facts plausibly

alleging that his income was underestimated or explaining why such a claim would not be

barred by the Release from the South Carolina suit. Instead, in his response brief, Plaintiff

argues for the first time that the South Carolina suit should be “reopened because there is a

fraud at question.” (ECF No. 13 at 1.) Even if Plaintiff could use his response brief to amend

his complaint—which he cannot do, see, e.g., S. Walk at Broadlands Homeowner’s Ass’n, Inc. v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013)—Plaintiff has not pled a single

fact in his Amended Complaint alleging, explaining, or demonstrating that the Release was

fraudulent, (see ECF No. 4). Indeed, except for a possible reference to what Plaintiff calls “the

long-term disability settlement,” Plaintiff’s Amended Complaint does not appear to mention

the Release at all. (See id. at 5.) The closest Plaintiff’s Amended Complaint comes to alleging

fraud is his cursory reference to two portions of the United States Code: 29 U.S.C. § 1131 and

18 U.S.C. § 1346. (Id. at 3.) These provisions are, at best, tangentially related to this case. 29

U.S.C. § 1131 provides that a violation of ERISA’s reporting, disclosure, and recording

requirements “may result in . . . criminal liability.” Gobeille v. Liberty Mut. Ins. Co., 136 S. Ct.

936, 944–45 (2016) (discussing 29 U.S.C. § 1131). 18 U.S.C. § 1346, a component of the

federal mail fraud statute, defines the term “scheme or artifice to defraud” to include “a

                                                 5



       Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 5 of 7
scheme or artifice to deprive another of the intangible right of honest services.” 18 U.S.C. §

1346. It has been narrowly construed to apply “solely to those mail fraud prosecutions

involving bribery or kickbacks.” Bereano v. United States, 706 F.3d 568, 569 (4th Cir. 2013)

(citing Skilling v. United States, 561 U.S. 358, 408–09 (2010); see also Kelly v. United States, 140 S.

Ct. 1565, 1571 (2020). Though these provisions may be vaguely related to fraud, Plaintiff’s

unadorned reference to them is not sufficient to satisfy Rule 12(b)(6)’s requirement that a

plaintiff allege sufficient facts, taken as true, to state a plausible claim for relief.

        Nor does it appear possible for Plaintiff to cure the flaws in his Amended Complaint

through further amendment. Plaintiff’s response brief, though more detailed than his Amended

Complaint, does not set forth facts that, if pled in a second amended complaint, would permit

the Court to deny a renewed motion to dismiss for failure to state a claim. (See ECF No. 13.)

Therefore, allowing any amendment would be futile.

        Finally, Plaintiff’s use of “reopen” in his brief as well as his reference in his brief to

Federal Rule of Civil Procedure 60(b) suggests that Plaintiff may be trying to use this litigation

to reopen the South Carolina suit. (See ECF No. 13 at 1.) Federal Rule 60(b)(3) provides that

“[o]n motion and just terms, the court may relieve a party or its legal representative from a final

judgment, order, or proceeding” because of “fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3).

To the extent that Plaintiff seeks relief from the dismissal with prejudice entered by the District

of South Carolina, Plaintiff should bring his motion in the District of South Carolina, not this

or any other federal court. See Farris v. Garden City, 634 F. App’x 674, 674 n.1 (10th Cir. 2016)

(explaining that a Rule 60(b) motion should be brought in the original district court, not an


                                                   6



       Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 6 of 7
appellate court); Fobian v. Storage Tech. Corp., 164 F.3d 887, 889 (4th Cir. 1999) (“As a general

matter, the district court is the proper forum in which to bring Rule 60(b) motions for relief

from that court’s own judgments.” (emphasis added)); Atakulu v. Md. Dep’t of Human Res., No. GJH-

14-0904, 2014 WL 2927772, at *3 (D. Md. June 26, 2014) (collecting cases illustrating that

“considerations for judicial economy and comity among district courts” make it “unwise” for a

district court to “reopen[ ] a case previously dismissed by a sister court”).

       The Court therefore enters the following:

                                            ORDER

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss, (ECF No. 8),

is GRANTED and Plaintiff’s Amended Complaint is dismissed WITH PREJUDICE.

       This, the 14th day of September 2020.


                                             /s/Loretta C. Biggs
                                             United States District Judge




                                                7



       Case 1:19-cv-01012-LCB-JEP Document 15 Filed 09/14/20 Page 7 of 7
